IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


HASSAN PHILLIPS,                           : No. 144 EM 2018
                                           :
                    Petitioner             :
                                           :
                                           :
             v.                            :
                                           :
                                           :
PHILADELPHIA COUNTY COURT OF               :
COMMON PLEAS,                              :
                                           :
                    Respondent             :


                                     ORDER



PER CURIAM

      AND NOW, this 6th day of February, 2019, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.